                       IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF IOWA—CENTRAL DIVISION

 WILLIAM JEFFRIES,                               )
                                                 )
          Plaintiff,                             )          No. ____________________
                                                 )
 v.                                              )
                                                 )          (Formerly Iowa District Court in and
 SYNCHRONY BANK,                                 )          for Humboldt County Case No.
                                                 )          SCS013042)
          Defendant.                             )
                                                 )


                             DEFENDANT SYNCHRONY BANK’S
                                 NOTICE OF REMOVAL


         Defendant Synchrony Bank (“Synchrony”) hereby gives notice of its removal of this action

on the following grounds:

                                        INTRODUCTION

         1.      Plaintiff William Jeffries (“Plaintiff”) commenced this civil action in the Iowa

District Court for Humboldt County. A copy of the Original Notice and Petition for a Money

Judgment (April 28, 2020), being all the process, pleadings, and orders served in the state-court

action, accompanies this notice as Exhibit A.

         2.      The Original Notice and Petition, particularly its Plaintiff’s Exhibit A, was the

initial pleading setting forth the purported claims for relief upon which the state-court action is

based.

         3.      The case that the Original Notice and Petition purportedly stated was and is

removable.

         4.      Defendant Synchrony Bank received the Original Notice and Petition, without its

exhibits, by service on June 15, 2020. It had not received the Original Notice and Petition in any




              Case 3:20-cv-03031-MAR Document 1 Filed 07/23/20 Page 1 of 7
other manner before June 23, 2020. Its attorney procured the missing Petition exhibits from

Plaintiff’s counsel on June 23, 2020.

        5.       Plaintiff alleges one claim for violation of Iowa Code § 537.7103(4)(e). Id., at

Plaintiff’s Exhibit A, ¶15.

        6.       Synchrony is filing this notice within 30 days after receiving the Original Notice

and Petition and removal is timely.1 See 28 U.S.C. § 1446(b).

                                      GROUNDS FOR REMOVAL

        7.       The Court “shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” See 28 U.S.C. § 1331.

        8.       A claim arises under the laws of the United States if the allegations “establish[ ]

either that federal law creates the cause of action or that the plaintiff’s right to relief necessarily

depends on resolution of a substantial question of federal law.” Dickten Masch Plastics, LLC v.

Williams, 199 F. Supp. 3d 1207, 1213 (S.D. Iowa 2016) (quoting Franchise Tax Bd. v. Constr.

Laborers Vacation Tr., 463 U.S. 1, 27-28 (1983)) (additional citation omitted).

        9.       Plaintiff’s Exhibit A complains that “[t]he Defendant has violated Iowa Code §

537.7103(4)(e) by failing to report [to Trans Union, Equifax and Experian, consumer reporting

agencies] the debt as disputed, thus creating a false impression of the character of the debt.”

Plaintiff’s Exhibit A, ¶16.

        10.      The Fair Credit Reporting Act provides that that “[n]o requirement or prohibition

may be imposed under the laws of any State . . . with respect to any subject matter regulated under

. . . section 1681s-2 of this title, relating to the responsibilities of persons who furnish information

to consumer reporting agencies . . . .” 15 U.S.C. § 1681t(b)(1)(F). Under the “complete


1
  No substantive proceedings have occurred in the state court action. Synchrony has not filed an Answer or other
responsive pleading in the state court with respect to the Petition.


                                        -2-
             Case 3:20-cv-03031-MAR Document 1 Filed 07/23/20 Page 2 of 7
preemption” doctrine, original federal jurisdiction exists as to the claim for relief by means of

credit reporting dispute. See Caterpillar, Inc. v. Williams, 482 U.S. 386, 392-93 (1987).

        11.     It is irrelevant that Plaintiff may not have intended to plead a state law cause of

action that raises a substantial and disputed issue of federal law to establish a basis for jurisdiction

arising from a federal question. In Grable, the Supreme Court held that federal question

jurisdiction exists when a state law cause of action raises a substantial federal question that is in

dispute. Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 316-320 (2005)

Plaintiffs may not avoid this result through artful pleading. See Rivet v. Regions Bank, 522 U.S.

470, 475 (1998) (holding that “[i]f a court concludes that plaintiff has ‘artfully pleaded’ claims”

by omitting to plead federal questions, “it may uphold removal even though no federal question

appears on the face of the plaintiff’s complaint.”). “In other words, a plaintiff may not, by the

expedient of artful pleading, defeat a defendant’s legitimate right to a federal forum.” BIW

Deceived v. Local S6, Indus. Union of Marine & Shipbuilding Workers of Am., 132 F.3d 824, 831

(1st Cir. 1997).

        12.     The state-court action is removable under 28 U.S.C. § 1441(a) & § 1446.

                                ADDITIONAL REQUIREMENTS

        13.     Venue is proper in this Court because the action is being removed from the Iowa

District Court in and for Humboldt County, which lies within the Northern District of Iowa. See

28 U.S.C. §§ 1441(a) and 1446(a).

        14.     The state-court action is not a nonremovable action under 28 U.S.C. § 1445.

        15.     Promptly after filing this notice, Defendant Synchrony will give written notice to

the adverse Party and will file a copy with the Clerk of the state court.




                                     -3-
          Case 3:20-cv-03031-MAR Document 1 Filed 07/23/20 Page 3 of 7
       16.       Pursuant to LR 81(a)(2), “[a] list of all motions pending in the state court that will

require resolution by this court, with the papers relating to the motions electronically attached to

the list” accompanies this notice as Exhibit B. There are no such motions.

       17.       Pursuant to LR 81(a)(3), “[t]he names of counsel and the law firms that have

appeared in the state court, with their office addresses, telephone numbers, facsimile numbers, and

e-mail addresses (if available), and the names of the parties they represent” accompanies this notice

as Exhibit C.

       Wherefore Defendant Synchrony Bank respectfully removes this cause to this Court from

the Iowa District Court in and for Humboldt County, and respectfully requests that the Court accept

jurisdiction of this action and make such other and further orders as are just and equitable.



July 23, 2020.                                  MWH LAW GROUP LLP


                                                s/ Julie T. Bittner
                                                Julie T. Bittner AT0005576
                                                MWH Law Group LLP
                                                1501 42nd Street Suite 465
                                                West Des Moines, Iowa 50265
                                                julie.bittner@mwhlawgroup.com
                                                Tel: (515) 453-8509
                                                Fax: (515) 267-1408
                                                Counsel for Defendant Synchrony Bank




                                     -4-
          Case 3:20-cv-03031-MAR Document 1 Filed 07/23/20 Page 4 of 7
                                          Exhibit B
     Pursuant to LR 81(a)(2), a list of all motions pending in the state court that will require

resolution by this court is as follows:



There are no such motions filed in Jeffries v. Synchrony Bank; Iowa District Court in and for

Humboldt County Case No. SCS013042.




                                     -5-
          Case 3:20-cv-03031-MAR Document 1 Filed 07/23/20 Page 5 of 7
                                   Exhibit C

      Pursuant to LR 81(a)(3), the following counsel have appeared in Jeffries v. Synchrony

Bank; Iowa District Court in and for Humboldt County Case No. SCS013042.:



      Samuel Z. Marks
      Marks Law Firm
      4225 University Ave.
      Des Moines, IA 50311
      sam@markslawdm.com
      Attorney for Plaintiff




                                    -6-
         Case 3:20-cv-03031-MAR Document 1 Filed 07/23/20 Page 6 of 7
                                CERTIFICATE OF SERVICE

       I hereby certify that, this 23rd day of July 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF filing system, and that a copy of the foregoing was served

by electronic mail and First-Class U.S. Mail, postage prepaid, upon counsel of record, addressed

as follows:

       Samuel Z. Marks
       Marks Law Firm
       4225 University Ave.
       Des Moines, IA 50311
       sam@markslawdm.com
       Attorney for Plaintiff




                                             /s/ Elsa Chavez




                                     -7-
          Case 3:20-cv-03031-MAR Document 1 Filed 07/23/20 Page 7 of 7
